Manning J.:
No reference was necessary in the case. The Court might have computed the amount due and rendered a final decree without it. The bill had been taken as con-fessed against three of defendants, and on the hearings against the other defendant all of the facts necessary to. a final decree were before the Court, in the pleading» and proofs. The order of reference appears to have been entered under a Supposition that it was necessary to render the proceedings regular against the parties who had not appeared. It is a common order, and recites that the. bill of complaint had been taken as confessed against three of defendants, naming them, and orders a reference to a circuit court commissioner to compute the amount due on the bond and mortgage. Evidence was taken by the commissioner of the amount paid for insurance. But this was unnecessary, a3 there was proof of the same fact before the Court on the hearing. The evidence taken in-the cause before the hearing was evidence against all of the defendants — against those who had not appeared as well as against the defendant who had. If we are correct in these views, then the reference was not one requiring notice to the opposite party, and there was no irregularity in the complainants’ proceedings. See Kellogg v. Putnam, 11 Mich. 344.
Admitting irregularity, it is not stated in the affidavits, on which the motion to set aside the decree was made, that defendant has been injured thereby; and we have held that we would not ¡reverse an' o'rder or decree for a mere irregularity in no wise affecting injuriously the interest of the party.
The order appealed from is affirmed, with costs.
Martin Ch. J. and Christianct J. concurred.
Campbell J. did not sit in this case.